Citation Nr: 0009682	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  93-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1987, in which 
the RO of the Department of Veterans Affairs (VA) denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran subsequently perfected an appeal of that 
decision.

In a November 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that the veteran's representative, William G. 
Smith, attorney at law, withdrew as the veteran's 
representative in an April 1999 written statement.  In 
letters to the veteran the RO informed that he had the right 
to appoint a representative.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam in 1972-1973.  His commendations include the Vietnam 
Campaign Medal (VCM).  His military occupational specialty 
(MOS) was an aviation machinist.  His duty assignment was 
aboard the aircraft carrier USS Oriskany.  

3.  The veteran experienced in service stressors which are 
substantially corroborated by credible supporting evidence 
showing that his ship collided with the USS Nitro in June 
1972 and that a plane landing on the aircraft carrier USS 
Oriskany almost crashed into the deck where the veteran was 
standing.

4.  The medical evidence of record does not indicate that the 
veteran has a clear diagnosis of PTSD.

5.  The most probative medical evidence of record indicates 
that the veteran's in service stressors are insufficient to 
serve as a basis of a diagnosis of PTSD, and that any such 
diagnosis is not related to events during his period of 
active service.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold requirement for a claim of entitlement to 
service connection for PTSD, is evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  To establish a well-grounded 
PTSD claim, the veteran must submit medical evidence of a 
current disability, lay evidence of an in service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza, supra.  For purposes of determining 
whether a claim is well grounded, the evidence submitted is 
generally presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  The veteran has asserted 
stressors due to service on the USS Oriskany in Vietnam, and 
several medical professionals have diagnosed him with PTSD as 
a result of the anniversary reactions to his Vietnam 
experiences.  Presuming this evidence to be credible as 
required for well-groundedness purposes, the Board finds that 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).

In the present case, the record reveals that the veteran has 
been diagnosed with PTSD in the discharge summaries of VA 
hospitalizations in August 1987, June 1988, August 1991, 
January 1990, June 1993 and in various psychiatric outpatient 
treatment records.  However, none of these records discuss or 
identify the veteran's specific stressors other than an 
occasional reference to "anniversary issues" with events or 
traumas in Vietnam.  A September 1992 private medical 
evaluation notes that he had stressful duties in service, but 
does not diagnose the veteran with PTSD, but schizoid 
personality, depression and alcohol dependence in remission.  
However, a February 1993 private medical evaluation diagnoses 
major depression, PTSD, and polysubstance abuse, in 
remission, and notes that the veteran was abused as a child, 
and that he has "anniversary reactions" to his Vietnam 
experiences without identifying any specific incidents.  

In September 1996 the veteran was provided a VA psychiatric 
examination, during which he identified five stressor events, 
namely: (1) fearing for his life when his ship collided with 
the USS Nitro, which was carrying bombs; (2) believing that 
he failed to warn a friend that he was about to be blown 
overboard; (3) witnessing an aircraft approach the ship 
flying low to the water and almost colliding with the deck he 
was standing on; (4) witnessing an aircraft have problems 
landing on the ship and careen towards where he was standing 
only to end up going into the ocean instead with the pilot 
safely ejecting; and, (5) having his crewmen almost blown 
overboard and feeling responsible for this incident because 
he did not check that the deck was safe before sending them 
out.  The examiner diagnosed PTSD by history, major 
depression by history, and drug and alcohol abuse in 
remission.  He qualified his PTSD diagnosis by stating that 
"if [the veteran] experienced the events reported by him and 
they fit the definition as 'extreme and traumatic,' his 
current symptoms could be consistent with [PTSD]."  

Because the sufficiency of the stressors for a diagnosis of 
PTSD is a medical determination, the Board remanded the case 
for clarification by a board of two VA psychiatric personnel.  
Dr. D., examined the veteran in February 1999, and Dr. V.B. 
rendered an opinion in April 1999.  Both thoroughly examined 
the claims file prior to issuing their evaluations and the 
veteran's above identified stressors were specifically noted 
and discussed.  After reviewing the claims file and 
evaluating the veteran, these two examiners determined that 
the veteran's military stressors did not meet the criteria 
set forth in the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed., 1994) (DSM-IV) for a diagnosis of PTSD, that they 
were not sufficient.  Dr. D. noted that the stressors "read 
like a list of very frightening or upsetting event [sic] that 
occurred, rather than a list of precipitating stressors."  
Both examiners also noted that the veteran did have PTSD 
symptoms, with Dr. V.B. going so far as to include the 
diagnosis in his list of Axis I diagnoses, but both stated 
that it was their belief that the veteran's PTSD symptoms 
were attributable to childhood stressors of abuse and not 
military service.  Dr. D. also noted the veteran's prior 
diagnoses of PTSD, but pointed out that the underlying 
reports gave little justification for the diagnosis.  

Considering the medical evidence of record, the Board finds 
the 1999 conclusions of the two VA examiners more probative 
than the discharge reports, outpatient treatment records, and 
the earlier evaluations.  These examiners reviewed all the 
evidence before making their decisions, and, unlike the 
earlier evaluations and reports, they thoroughly explained 
the basis for their conclusions including distinguishing the 
prior diagnoses and reports.  Furthermore, the preponderance 
of evidence weighs against the claim, and the evidence in 
this case is not so evenly balanced as to require application 
of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107(b).  
Consequently, the Board finds that the most probative medical 
evidence of record fails to diagnose PTSD based on the 
veteran's averred military stressors.

Based on the above, even assuming all the veteran's 
identified stressors could be verified as having actually 
occurred, the veteran still would not meet the criteria for 
an award of service connection for PTSD.  Accordingly, a 
discussion of whether or not the veteran's stressors are 
verified is not necessary, and the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

